Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 19, 2017

The Court of Appeals hereby passes the following order:

A17D0226. JEFFERY GLENN JONES et al. v. PEACH TRADER INC. et al.

      Peach Trader Inc. and A. City Discount, Inc. sued Jeffery Glenn Jones and
Sharon Kelly Jones for fraud and other claims. The trial court entered a temporary
restraining order freezing the Joneses’ assets, followed by a preliminary injunction
that extended the “freeze” except with respect to one of the Joneses’ bank accounts.
Later, the court entered an order denying the Joneses’ motion to dissolve the
injunction but granting their motion to modify it to exclude their retirement accounts.
The Joneses filed a notice of appeal from that order, but the trial court dismissed the
appeal on the ground that it was interlocutory. They filed a second notice of appeal,
which the court also dismissed on the same basis. The Joneses then filed this
application for discretionary appeal seeking review of the orders dismissing their
notices of appeal and the order denying their motion to dissolve the injunction. The
Joneses argue that they had a right of direct appeal and that the plaintiffs are not
entitled to injunctive relief because they have an adequate remedy at law.
      The Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “all equity cases.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (2).
“‘[E]quity cases’ are those in which a substantive issue on appeal involves the legality
or propriety of equitable relief sought in the superior court – whether that relief was
granted or denied.” Beauchamp v. Knight, 261 Ga. 608, 609 (2) (409 SE2d 208)
(1991). A central issue in this application is the legality and propriety of the
injunctive relief ordered by the trial court. See SRB Investment Svcs., LLLP v. Branch
Banking & Trust Co., 289 Ga. 1 (709 SE2d 267) (2011). Moreover, it is well-settled
that the ultimate responsibility for determining appellate jurisdiction is vested in the
Supreme Court. See Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178
(476 SE2d 587) (1996).
      Accordingly, this application is hereby TRANSFERRED to the Supreme Court
for disposition.1

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/19/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
         Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has jurisdiction over discretionary applications filed in equity cases on or
after January 1, 2017. OCGA § 15-3-3.1 (a) (2); see Ga. L. 2016, p. 883, § 6-1 (c)
(effective date). This application was filed on December 30, 2016.